Citation Nr: 0938648	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
sinusitis.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1954 to December 
1957.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
RO.  

The Board previously remanded the present matters in December 
2008 for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The current demonstrated chronic sinusitis and allergic 
rhinitis is not shown to be related to any event or incident 
in active service.  

3.  The service-connected bilateral hearing loss is not shown 
to be manifested by worse than a Level IV hearing acuity in 
the right ear and a Level II hearing acuity in the left ear 
throughout the course of the appeal.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
sinusitis or allergic rhinitis due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.85 including Diagnostic Code 6100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also notes that according to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim:  (1) veteran status, (2) existence of a disability, 
(3) connection between the Veteran's service and that 
disability, (4) degree of disability, and (5) effective date 
pertaining to the disability.  

Furthermore, in the recent case of Vazquez-Florez v. Peake, 
22 Vet. App. 120 (2008) the Court addressed additional notice 
requirements in claims for increased rating.  However, VA's 
Office of General Counsel holds the position that Vazquez-
Florez does not apply to initial rating situations because 
VA's notice obligations under the VCAA are fully satisfied 
once service connection has been granted.  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

With regard to his claim of service connection, the RO sent 
the Veteran a letter in February 2004, informing him that to 
establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  

With regard to his claim for an initial compensable 
evaluation for the service-connected bilateral hearing loss, 
the RO has not specifically advised the Veteran of the 
criteria necessary to substantiate and complete his appeal.  
Nonetheless, in VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA 
General Counsel held that in a "downstream" issue, such as 
here, 38 U.S.C.A. § 5103(a) does not require separate notice 
of the information and evidence necessary to substantiate the 
newly raised issue; rather, issuance of a Statement of the 
Case (SOC) is required.  

The required SOC in the present case addressing the issue of 
an increased initial evaluation for the service-connected 
bilateral hearing loss was furnished to the Veteran in March 
2006.  

Finally, with regard to VA's duty to assist, the Board notes 
that the RO has not specifically advised the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran prior to the 
present adjudication, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran, because it did not affect the 
essential fairness of the adjudication.  With the exception 
of the lack of notice of the Dingess elements, the Veteran's 
claims were was fully developed and readjudicated in the July 
2009 Supplemental Statement of the Case (SSOC), which was 
issued after notice was provided.  

With regard to the Dingess elements, the Board's action 
herein denies service connection for the claimed sinusitis 
and denies an increased rating for the service-connected 
bilateral hearing loss.  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Second, the Veteran was afforded VA examinations most 
recently in March 2009.  The Board finds that the VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's medical history, 
his lay assertions and current complaints, and because they 
describe the Veteran's claimed sinusitis and service-
connected bilateral hearing loss disabilities in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Also, with specific regard to the service-connected bilateral 
hearing loss, the Veteran does not contend, and the file does 
not show, that his symptoms have become worse since his most 
recent examination.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

The Veteran is presently contending that service connection 
is warranted for chronic sinusitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

The Board notes that the criteria for presumptive service 
connection under 38 C.F.R. § 3.307 are not met in this case, 
because neither the currently diagnosed sinusitis nor 
allergic rhinitis is a "chronic" disability as defined in 
38 C.F.R. § 3.309(a).  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Board finds upon careful review of 
the evidence that the weight of the evidence is against the 
Veteran's claim of service connection for sinusitis.  

The Veteran's service treatment record (STR) includes a 
December 1954, treatment report noting the Veteran's 
complaints of a frontal area headache with frontal sinuses 
cloudy and pain in the frontal area.  The assessment was that 
of sinusitis with 5 nose polyps.  

On follow-up in December 1954, the Veteran continued to 
complain of headaches.  The impression was that of sinusitis.  

At the time of separation in December 1957, the Veteran's 
nose and sinuses were found "normal" upon clinical 
evaluation.  It was noted that the Veteran had a history of 
sinusitis in 1954, treated with oral medication and draining 
with no difficulties since.  

Although the STR shows that the Veteran was diagnosed and 
treated for sinusitis during service, a service connection is 
not warranted simply because a Veteran had had a disease or 
injury in active service.  Rather, there must be evidence of 
continuous symptoms following discharge or a current disorder 
etiologically related to the in-service disease or injury.  
See 38 C.F.R. § 3.303(b); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Here, there is no contemporaneous evidence of sinus 
complaints or symptoms following the Veteran's discharge 
until a December 2004 VA outpatient treatment note reports 
that the Veteran requested medication to clear up a sinus 
drip.  

Subsequent VA outpatient treatment records in February 2005 
and November 2008 show that the Veteran was treated for 
symptoms including sinus drainage, slight headache and 
coughing.  The diagnoses were sinusitis in February 2005, and 
allergic rhinitis in November 2008.  

This passage of approximately 47 years between the Veteran's 
discharge from active service and the first indication of 
complaints related to sinusitis is evidence against the 
Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the competent and probative medical evidence of 
record establishes that the current disorder was not, in 
fact, incurred during service.  See Velez v. West, 11 Vet. 
App. 148, 152 (1998); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) (the Board's duty is to assess the credibility and 
probative value of all evidence).  

Specifically, the Veteran underwent a VA examination in 
connection with his present claim in March 2009.  The 
examiner reviewed the claims file and noted the prior 
treatment in 2008 for rhinitis.  

The examiner also noted the Veteran's prior active service 
during which he was treated for sinusitis from October 1954 
to January 1955.  The examiner noted that the service medical 
records were "scant."  The Veteran informed the VA examiner 
that the in-service treatment involved going into his nose 
and draining the sinusitis.  

The Veteran also indicated that he had had no such treatment 
since then.  Rather, rhinorrhea developed about 15 years 
prior to the VA examination.  His current symptoms consisted 
of excess nasal mucous.  

On physical examination, the VA examiner found a septal 
deviation.  A computed tomography (CT) scan showed chronic 
left ethmoid sinusitis with milder disease in the left 
frontal sinus and benign cysts in the antra, which were 
asymptomatic.  

Based on the results of the examination, the VA examiner 
diagnosed chronic sinusitis, rhinitis manifested as 
rhinorrhea, and nasal septal deformity.  

The examiner also opined that the current sinus disability 
was not the result of the Veteran's in-service sinus disease.  
She reasoned that the Veteran' had no complaints or signs of 
sinusitis until approximately 15 years prior to the VA 
examination.  Accordingly, the VA examiner concluded, even 
allowing for the passage of years and memory, a quiescent 
period of 40 years following by rhinorrhea is not consistent 
with an association between acute sinusitis or even chronic 
sinusitis and rhinorrhea.  

The Board finds that the VA examiner's conclusions are the 
most probative evidence regarding the etiology of the 
Veteran's current disability. First, the examiner was fully 
informed of the pertinent factual premises as demonstrated by 
her specific reference to the Veteran's in-service treatment 
for sinusitis and negative evaluation upon discharge.  

Further, the examiner clearly stated her etiology opinion in 
unequivocal language, and the examiner provided a well-
reasoned analysis in support of her conclusion.  Accordingly, 
the VA examiner's opinion carries significant probative 
weight.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
303-304 (2008) (holding that a medical opinion that is a 
factually accurate, fully articulated, and based on sound 
reasoning carries significant weight).  

In support of his claim, the Veteran wrote in his April 2006 
Substantive Appeal that he was first treated for chronic 
sinusitis during active service.  His symptoms of drainage, 
sneezing and watery eyes continued to the present day.

The Board has carefully considered the Veteran's lay 
assertions.  As a layperson, his statements regarding the 
onset and continuity of his current symptomatology are 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  

Otherwise, however, the Veteran's lay statements are not 
competent evidence supporting his claim.  First, he has not 
been shown, such as through medical training or credentials, 
to be competent to identify the diagnosed medical condition, 
and he has not reported a contemporaneous medical diagnosis.  
Although he now asserts that he has had continuous 
symptomatology following discharge, the record contains no 
contemporaneous descriptions of this symptomatology 
supporting a later medical professional's diagnosis or 
etiology opinion.  

Finally, the uncontroverted medical evidence (the VA 
examiner's medical opinion) weighs against the Veteran's 
assertions.  For these reasons, the Veteran's lay assertions 
are not competent or probative evidence in support of his 
claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  

In conclusion, the Board finds after careful review of the 
entire record that the weight of the evidence is against the 
Veteran's claim of service connection for sinusitis.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Entitlement to an Increased Initial Evaluation

The Veteran is also contending that an initial compensable 
evaluation is warranted for the service-connected bilateral 
hearing loss.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for an increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Given the nature of the present claim for an initial 
compensable evaluation, the Board has considered all evidence 
of severity since the effective date of service connection 
for the Veteran's bilateral hearing loss.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As shown hereinbelow, the exceptional patterns do not apply 
in the present case.  Therefore, the Veteran's hearing loss 
is rated by application of 38 C.F.R. § 4.85.  

The medical evidence in the present case demonstrating the 
severity of the Veteran's service-connected bilateral hearing 
loss for the period on appeal first includes the report of a 
May 2004 VA audiological evaluation.  The VA examiner noted 
the Veteran's complaints of being unable to hear, especially 
his daughter's voice.  Audiometer results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
65
65
70
56
LEFT
N/A
35
70
65
65
59

Speech recognition scores were 92 percent, bilaterally.  

The audiologist diagnosed normal sloping to moderately severe 
bilateral sensorineural hearing loss (SNHL).  

Charting the May 2004 audiological results against Table VI 
shows a Level I hearing acuity in the right ear and a Level 
II hearing acuity in the left ear.  Charting these levels 
against Table VII results in a noncompensable rating.  

The medical evidence next includes a June 2006 VA outpatient 
audiology note indicating that the Veteran had mild-to-
moderately severe SNHL bilaterally.  Because the audiology 
note does not provide audiometer results or speech 
recognition scores, there is no basis upon which to determine 
whether a compensable rating is warranted.  See 38 C.F.R. 
§ 4.85(a).  

Most recently, in March 2009, the Veteran underwent a second 
VA audiological evaluation.  The examiner noted the Veteran's 
complaints of decreased hearing especially in the right ear 
where he had recently lost hearing after experiencing a loud 
roaring noise.  Eventually, the right ear hearing had 
improved, but it was still worse than before.  Audiometer 
results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
50
60
60
65
59
LEFT
N/A
35
65
60
60
55

Speech recognition scores were 80 percent right ear and 88 
percent left ear.  

The audiologist diagnosed moderate-to-moderately severe SNHL 
in the right ear and normal-to-moderately severe SNHL in the 
left ear.  The examiner noted that this caused significant 
effects on the Veteran's occupation due to difficulty being 
able to hear (follow) instructions.  

Charting the March 2009 audiological results against Table VI 
shows a Level IV hearing acuity in the right ear and a Level 
II hearing acuity in the left ear.  Charting these Levels 
against Table VII results in a noncompensable rating.  

Upon this record, the Board finds that the criteria for a 
compensable evaluation for the service-connected bilateral 
hearing loss are not shown.  

Finally, "staged ratings" are not warranted because the 
schedular criteria for a compensable rating were not met at 
any time during the period under appellate review.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

In making this determination the Board has carefully 
considered the Veteran's lay assertions and the Board 
recognizes that the Veteran feels himself entitled to a 
higher disability rating.  Even granting full consideration 
to his assertions, however, the criteria for an increased 
evaluation are not met at any time during the pendency of the 
appeal.  

Accordingly, the Veteran's claim for an initial compensable 
evaluation for the service-connected bilateral hearing loss 
must be denied.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  In fact, the record provides no 
indication that the Veteran has been hospitalized in 
connection with his service-connected bilateral hearing loss.  

Although the March 2009 VA examiner concluded that the 
Veteran's hearing loss has a significant effect on his 
occupation, the rating schedule for hearing loss reasonably 
contemplates this degree of impairment in earning capacity 
caused by the service-connected bilateral hearing loss.  See 
38 C.F.R. §§ 4.1; 4.85.  

Accordingly, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Service connection for a disability manifested by chronic 
sinusitis and allergic rhinitis is denied.

A compensable evaluation for the service-connected bilateral 
hearing loss is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


